Name: COMMISSION REGULATION (EC) No 1669/97 of 26 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 27. 8 . 97 ("EN I Official Journal of the European Communities No L 236/5 COMMISSION REGULATION (EC) No 1669/97 of 26 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand ­ ard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 27 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission (  ) OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5 . ( ¢  ») OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 236/6 EN 27 . 8 . 97Official Journal of the European Communities ANNEX to the Commission Regulation of 26 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 59,8 999 59,8 0805 30 30 052 63,5 382 97,8 388 89,8 524 48,6 528 52,1 999 70,4 0806 10 40 052 103,3 400 218,6 600 129,3 624 190,9 999 160,5 0808 10 92, 0808 10 94, 0808 10 98 388 77,9 400 64,9 508 57,7 512 22,8 524 67,2 528 58,8 804 86,4 999 62,2 0808 20 57 052 84,5 064 80,8 388 44,8 512 85,1 528 44,7 999 68,0 0809 30 41 , 0809 30 49 052 81,8 999 81,8 0809 40 30 064 63,3 066 52,9 068 62,0 093 57,0 400 98,8 999 66,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.